Citation Nr: 1203742	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  04-31 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent for postoperative right total knee arthroplasty, from December 1, 2010.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 1, 2009.

3.  Entitlement to a TDIU from December 1, 2010.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from April to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans' Affairs (VA), Regional Office (RO), in New York, New York, that granted service connection for a right knee disability and assigned an initial 10 percent disability rating, effective August 17, 1994.

This matter was previously before the Board in June 2006, October 2007, and September 2010, at which time it was remanded for additional development.  It is now returned to the Board

In June 2010, the Veteran was granted a 100 percent disability rating for postoperative right knee arthroplasty, effective October 1, 2009.  This rating was a grant of the full benefit sought on appeal since that date.  However, as the rating is temporary; assigned for a period of one year following the implantation of the prosthesis; during the pendency of this appeal, the disability rating was reduced to 30 percent, effective December 1, 2010.  

A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned for the right knee disability; therefore, the issue remains in appellate status.

Similarly, in light of the fact that the total disability rating for the right knee disability was reduced effective as of December 1, 2010, the issue of entitlement to a TDIU from that date also remains on appeal as such an issue is considered part and parcel of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of entitlement to service connection for a right foot disability and a left knee disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In its September 2010 remand, the Board referred the issues to the AOJ for appropriate action, however, it does not appear that any additional action on the issues has been undertake.  As such, they are, once again, referred to the AOJ for appropriate action.

The issues of a disability rating greater than 30 percent for postoperative right total knee arthroplasty, from December 1, 2010, and entitlement to a TDIU from December 1, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

From March 29, 2007, to October 1, 2009, the Veteran was unable to secure and follow substantially gainful employment as a result of his service-connected right knee disability.



CONCLUSION OF LAW

The criteria for assignment of a TDIU from March 29, 2007, to October 1, 2009, are met.  38 C.F.R. §§ 3.340 and 4.16(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

This decision is a full grant of the portion of the claim being adjudicated.  No further assistance is required to assist the Veteran in substantiating that part of the claim.  See Wensch v. Principi, 15 Vet App 362 (2001); 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Legal Criteria

Total disability ratings for compensation will be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  However, if there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

With the exception of the period from November 3, 2006 to April 29, 2007 when the right knee disability was rated as 60 percent disabling, the Veteran did not met the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) prior to October 1, 2009.  However, VA policy is to grant TDIU in all cases where it is shown that service connected disability renders a veteran unemployable.  See 38 C.F.R. §§ 3.321(b), 4.16 (b) (2011).  Such cases are submitted to VA's Director of Compensation and Pension Service for extra-schedular consideration.  In this case, following the Board's September 2010 remand, the RO referred the Veteran's claim to the VA Director of the Compensation and Pension Service in September 2011.  The Board may now address whether the Veteran is entitled to a TDIU on an extra-schedular basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  In Faust v. West, 13 Vet. App. 342  (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . ." 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court noted that "a claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity."  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18.  To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

A Disability Report; completed in conjunction with a claim for Social Security Administration disability benefits; shows that the Veteran had one year of college in 1970, and that he had also taken a correspondence course for apprenticeship to be a sprinkler system worker.  He worked as a sprinkler fitter from September 1978 until March 29, 2007.

In a letter dated April 24, 2002, the Veteran stated that he had severe degenerative arthritis and a varus deformity of the right knee and that he was a candidate for a total knee replacement at his discretion.  He underwent arthroscopic surgery in July 1998 to alleviate his knee discomfort, but he continued to experience constant knee pain and instability.  He was employed as a sprinkler fitter and was on light duty due to his knee disability.

Private medical treatment records from E. J. Ballantine, M.D., dated from July 1998 to May 2003 indicate that the Veteran was treated intermittently for continued symptoms associated with a right knee disability.

A VA examination report dated in June 2003 reveals that the Veteran reported continued constant right knee pain.  He indicated, in pertinent part, that he went from working full duty to light duty in his job as a pipe fitter.  He was unable to run and had difficulty going up and down stairs and squatting.  

Treatment records from Dr. Ballantine dated from August 2003 to September 2006 show continued treatment for symptoms associated with a right knee disability.

In letters dated in March and May 2005, the Veteran reiterated that he had missed six weeks of work following knee surgery in 1998 and was subsequently placed on light duty.

A VA examination report dated in November 2006 reveals that the Veteran reported right knee pain, stiffness, weakness, locking, swelling, heat, redness, instability, fatigability, and lack of endurance.  Flare ups of pain occurred several times a week, lasted several hours at a time, were 10/10 in severity, and would result in total disability.  He was employed full time as a sprinkler fitter, he missed approximately 10 days of work in the previous year, and his knee disability had become increasingly bothersome during work and adversely affected his work in that he was required to climb ladders, carry heavy materials, and walk up and down stairs and on level surfaces.  

In a letter dated in August 2007, Dr. Ballantine stated that the Veteran was unable to continue with gainful employment due to his right knee disability.  He was unable to stand for any length of time and experienced pain, swelling, and discomfort going up and down stairs.  As a result, he had to retire from working.

A VA examination report dated in March 2009 reveals that the Veteran reported that he had been employed as a pipefitter for 30 years, but that he retired in 2007 because he had become a burden to his coworkers in that he had difficulty climbing up and down ladders and kneeling.  He added that he was receiving Social Security Administration disability benefits.  

In accordance with 38 C.F.R. § 4.16(b), the TDIU claim was reviewed by the Director of VA's Compensation and Pension Service, in November 2011.  The Director found the statement provided by the Veteran's private physician in 2007 to be of no probative value.  The March 2009 VA examination was noted to have revealed right knee symptomatology but this was found to have been adequately addressed using the current rating criteria.  It was concluded that the record contained no evidence that the Veteran was unable to secure and follow substantially gainful employment due to his service-connected right knee disability prior to October 1, 2009.

The Board's analysis focuses on the period extending from the date of claim until October 1, 2009, when the knee disability was evaluated as 100 percent disabling.  Because the referral and opinion required by 38 C.F.R. § 4.16(b) have been obtained, the Board can now consider whether a TDIU is warranted under that regulation, and it is not bound by the conclusions of the Director of VA's Compensation and Pension Service.  See Anderson v. Shinseki, 22 Vet. App. 423, 426 (2009) (holding the Board could review determinations of the Director of Compensation and Pension with regard to extraschedular ratings under 38 C.F.R. § 3.321 (2011))

There is no dispute that the Veteran was employed as a pipe fitter until March 29, 2007.  There is no evidence or allegation that this was sheltered or marginal employment.  Indeed, the record shows that the Veteran required specialized training to qualify for this employment and the Social Security Administration did not find the Veteran disabled until March 29, 2007.  As such, it cannot be concluded that the Veteran unable to secure or follow substantially gainful employment for the period prior to March 29, 2007.   

Looking at the Veteran's occupational history as reported by the Veteran himself and as set forth by Dr. Ballantine in August 2007, it is clear that his service-connected right knee disability prevented from working him from working beginning March 29, 2007.  This conclusion is buttressed by the findings of the Social Security Administration.

The Veteran's occupational experience consists exclusively of employment as a laborer.  This required that he climb ladders, carry heavy materials, and walk up and down stairs.  His physician of over 10 years concluded that the Veteran was unable to continue gainful employment due to his right knee disability.  The record documents increasing knee disability that ultimately lead to a total knee replacement.  Accordingly, since the competent medical and lay evidence shows that the Veteran's service-connected  right knee disability has resulted in his inability to secure or follow a substantially gainful occupation during the period from March 29, 2007, to October 1, 2009, a TDIU is granted for this period.  38 C.F.R. § 4.16(b).


ORDER

A TDIU from March 29, 2007, to October 1, 2009, is granted.


REMAND

As noted above, in June 2010, the rating for the right knee disability was reduced to 30 percent, effective December 1, 2010.  In a June 2010 letter, the Veteran asserts that his right knee disability continues to be symptomatic, and that he is still unable to work as a result of such right knee symptoms.  

In light of these contentions and the fact that the Veteran's right knee has not been examined since March 2009, and given the Veteran's reports as to the increased severity of his right knee disability, a new examination is needed to fully and fairly evaluate the current severity of the right knee disability and its impact on employment since December 1, 2010.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the present severity of his service-connected right knee disability.  The Veteran's claims file must be made available to and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported. 

The examiner should review the claims file.

The examiner should include the ranges of right knee flexion and extension measured in degrees.  

The examiner should determine whether the disability is manifested by pain; weakness; fatigability; incoordination; or flare-ups.  These determinations should be expressed in terms of the additional range of motion loss due to such factors. 

The examiner must specify whether the Veteran has any instability in the right knee and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking. 

The examiner should also opine as to whether any painful motion or weakness in the right knee is severe.

The examiner must identify all current manifestations of any residual scars of the right knee.

The examiner should also opine as to the impact of the right knee disability on the Veteran's ability to work, to include whether it would prevent him from engaging in the types of employment for which his education and experience qualify him.  

Reasons for any opinions should be provided.

2.  If the Veteran's combined service connected rating does not meet the requirements of 38 C.F.R. § 4.16(a), the claim for TDIU should be referred to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b).

3.  The agency of original jurisdiction should ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.

4.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


